DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Korea on 5/18/2018. The Applicant has filed a certified copy of the KR10-2018-0057350 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2019 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 5/17/2019 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2016/0047643).

Regarding claim 1, Yuan teaches a polarization decomposition device (refer to US 2016/0047643) comprising: 
a polarization beam splitter (beam splitter 906a, Fig. 9, [0236]) configured to split an optical signal into a first polarized light having a first polarization direction (light through arm 932) and a second polarized light having a second polarization direction (light through arm 931) different from the first polarization direction (see Fig. 9); 
a phase shifter (“928 applies a phase shift to light pulses”, [0224], 0232]) configured to delay a phase of the first polarized light (Fig. 9 shows “a variable delay line 933 applies a time delay” on first polarized light [0224];) ; 
an interference beam splitter (Fig. 9, interfering beam splitter 906b; [0224]) configured to allow the first polarized light in which the phase is delayed and the second polarized light in which the polarization direction is rotated to interfere with each other (Fig. 9, “phase modulator 928 applies a phase shift to light pulses travelling the first arm 931 of the interferometer 930. The variable delay line 933 applies a time delay of one clock period to light pulses travelling the second arm 932 of the interferometer 930” [0224]) and split them into a third polarized light and a fourth polarized light (see Fig. 9, split after splitter 906b), split the optical signal having a third polarization direction which is different from at least part of the first and second polarization directions into the third polarized light, and split the optical signal having a fourth polarization direction different from the third polarization direction into the fourth polarized light (Fig. 9 shows direction towards 907 and 908).
In the embodiment of Fig. 9 Yuan doesn’t teach a polarization rotator configured to rotate the second polarized light so that the polarization direction of the second polarized light is changed.
Yuan suggested options for integrating polarization rotator in the light part (“one or more detectors, …, polarization rotators, splitters or combiners can also be integrated onto a semiconductor substrate with the master light source and the slave light source … fabricating a polarization rotator include fabricating periodically loaded waveguide sections or integrated bends.”, [0532-0533]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the embodiment of Fig. 9 of Yuan to include a polarization rotator configured to rotate the second polarized light so that the polarization direction of the second polarized light is changed, as taught by Yuan for the predictable result of using the device for a wide range of interference applications, for example in sensing or metrology apparatus such as strain, pressure or temperature sensors, spectroscopy apparatus, as Yuan teaches in [0002].
Regarding claim 2, the polarization decomposition device according to claim 1 is rejected (see above).
Yuan teaches the polarization decomposition device according to claim 1. 
Yuan further teaches the polarization decomposition device of claim 1, wherein the first polarization direction and the second polarization direction are orthogonal to each other (two pulses are then combined at the polarizing beam splitter 1036a and travel as separated time bins and with orthogonal polarizations, [0242]).
Regarding claim 4, the polarization decomposition device according to claim 1 is rejected (see above).
Yuan teaches the polarization decomposition device according to claim 1. 
Yuan further teaches the polarization decomposition device of claim 1, wherein the phase shifter determines a delayed phase angle of the first polarized light based on a phase delay signal ((Fig. 9 shows “a variable delay line 933 applies a time delay” on first polarized light [0224]).
Regarding claim 5, the polarization decomposition device according to claim 4 is rejected (see above).
Yuan teaches the polarization decomposition device according to claim 4. 
Yuan further teaches polarization decomposition device of claim 4, wherein the third polarized light and the fourth polarized light are split based on the phase angle. (Depending on the crystal and on its angle with respect to the pump, different phase matching conditions are possible, resulting in different emission angles for the idler and signal photons”, [0319]).
Regarding claim 6, the polarization decomposition device according to claim 1 is rejected (see above).
Yuan teaches the polarization decomposition device according to claim 1. 
Yuan further teaches the polarization decomposition device of claim 1, wherein the third polarization direction and the fourth polarization direction are orthogonal to each other  (two pulses are then combined at the polarizing beam splitter 1036a and travel as separated time bins and with orthogonal polarizations, [0242]).
Regarding claim 9, Yuan teaches a polarization decomposition device (refer to US 2016/0047643) comprising: 
a polarization beam splitter (beam splitter 906a, Fig. 9, [0236]) configured to split an optical signal into a first polarized light having a first polarization direction (light through arm 932) and a second polarized light having a second polarization direction (light through arm 931) different from the first polarization direction (see Fig. 9); 
a phase shifter (“928 applies a phase shift to light pulses”, [0224], 0232]) configured to delay a phase of the second polarized light (Fig. 9 shows “a variable delay line 933 applies a time delay” on second polarized light [0224];) ; 
an interference beam splitter (Fig. 9, interfering beam splitter 906b; [0224]) configured to allow the first polarized light and the second polarized light (see Fig. 9, split after splitter 906b) in which the phase is delayed and the polarization direction is rotated to interfere with each other (“phase modulator 928 applies a phase shift to light pulses travelling the first arm 931 of the interferometer 930. The variable delay line 933 applies a time delay of one clock period to light pulses travelling the second arm 932 of the interferometer 930”, [0224]) and split them into a third polarized light and a fourth polarized light (Fig. 9 shows a third polarized light and a fourth polarized light towards 907 and 908), split the optical signal having a third polarization direction which is different from at least part of the first and second polarization directions into the third polarized light (Fig. 6 shows optical signal having a third polarization direction which is different from at least part of the first and second polarization directions into the third polarized light), and split the optical signal having a fourth polarization direction different from the third polarization direction into the fourth polarized light (see Fig. 9).
In the embodiment of Fig. 9 Yuan doesn’t teach a polarization rotator configured to change the polarization direction of the second polarized light from the second polarization direction to the first polarization direction.
Yuan suggested options for integrating polarization rotator in the light part (“one or more detectors, …, polarization rotators, splitters or combiners can also be integrated onto a semiconductor substrate with the master light source and the slave light source … fabricating a polarization rotator include fabricating periodically loaded waveguide sections or integrated bends.”, [0532-0533]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the embodiment of Fig. 9 of Yuan to include a polarization rotator configured to rotate the second polarized light so that the polarization direction of the second polarized light is changed, as taught by Yuan for the predictable result of using the device for a wide range of interference applications, for example in sensing or metrology apparatus such as strain, pressure or temperature sensors, spectroscopy apparatus, as Yuan teaches in [0002].
Regarding claim 12, Yuan teaches a polarization decomposition device (refer to US 2016/0047643) comprising: 
a polarization beam splitter (beam splitter 906a, Fig. 9, [0236]) configured to split an optical signal into a first polarized light having a first polarization direction (light through arm 932),
 a first split polarized light having the first polarization direction (Fig. 9 shows after splitter 906a a first split polarized light having the first polarization direction), a second polarized light having a second polarization direction different from the first polarization direction (Fig. 9 shows after splitter 906a a second polarized light having a second polarization direction different from the first polarization direction ), and a second split polarized light having the second polarization direction (see Fig. 9), 
a phase shifter (“928 applies a phase shift to light pulses”, [0224], 0232]) configured to delay a phase of the first split polarized light or the second split polarized light (Fig. 9 shows “a variable delay line 933 applies a time delay” on first polarized light [0224]); 
a polarization rotator configured to rotate the first split polarized light or the second split polarized light so that the polarization direction of the first split polarized light or the second split polarized light is changed, and 
an interference beam splitter (Fig. 9, interfering beam splitter 906b; [0224]) configured to based on the first split polarized light or the second split polarized light in which the phase is delayed or the polarization direction is rotated (Fig. 9, “phase modulator 928 applies a phase shift to light pulses travelling the first arm 931 of the interferometer 930. The variable delay line 933 applies a time delay of one clock period to light pulses travelling the second arm 932 of the interferometer 930” [0224]) split the optical signal (see Fig. 9, split after splitter 906b) having a third polarization direction which is different from at least part of the first and second polarization directions into a third polarized light, and split the optical signal having a fourth polarization direction different from the third polarization direction into a fourth polarized light (Fig. 9 shows directions towards 907 and 908).
In the embodiment of Fig. 9 Yuan doesn’t teach a polarization rotator configured to rotate the first split polarized light or the second split polarized light so that the polarization direction of the first split polarized light or the second split polarized light is changed. 
Yuan suggested options for integrating polarization rotator in the light part (“one or more detectors, …, polarization rotators, splitters or combiners can also be integrated onto a semiconductor substrate with the master light source and the slave light source … fabricating a polarization rotator include fabricating periodically loaded waveguide sections or integrated bends.”, [0532-0533]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the embodiment of Fig. 9 of Yuan to include a polarization rotator configured to rotate the first split polarized light or the second split polarized light so that the polarization direction of the first split polarized light or the second split polarized light is changed, as taught by Yuan for the predictable result of using the device for a wide range of interference applications, for example in sensing or metrology apparatus such as strain, pressure or temperature sensors, spectroscopy apparatus, as Yuan teaches in [0002].
Regarding claim 13, the polarization decomposition device according to claim 12 is rejected (see above).
Yuan teaches the polarization decomposition device according to claim 12. 
Yuan further teaches polarization decomposition device of claim 12, wherein the beam splitter unit comprises: a beam splitter configured to split the optical signal into a first optical signal and a second optical signal, a first polarization beam splitter configured to split the first optical signal into the first polarized light and the second polarized light having different polarization directions; and a second polarization beam splitter configured to split the second optical signal into the first split polarized light and the second split polarized light having different polarization directions.

Allowable Subject Matter
Claims 3, 7-8, 10-11, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the polarization rotator rotates the second polarized light so that the polarization direction of the second polarized light is changed from the second polarization direction to the first polarization direction (claim 3); wherein the third polarization direction is 45 degrees in a clockwise direction from the first polarization direction with respect to a propagation direction of the first polarized light, and the fourth polarization direction is 45 degrees in a counterclockwise direction from the first polarization direction with respect to a propagation direction of the first polarized light (claim 7); wherein the third polarization direction rotates clockwise with respect to a propagation direction of the first polarized light and the fourth polarization direction rotates counterclockwise with respect to a propagation direction of the first polarized light (claim 8); wherein the polarization rotator rotates the polarization direction of the second polarized light in which the phase is delayed from the second polarization direction to the first polarization direction (claim 10); wherein the phase shifter delays the phase of the second polarized light in which the polarization direction is rotated (claim 11); wherein a second phase shifter configured to delay a phase of the first polarized light or the second polarized light; a second polarization rotator configured to rotate the first polarized light or the second polarized light so that the polarization direction of the first polarized light or the second polarized light is changed; and an second interference beam splitter configured to, based on the first polarized light or the second polarized light in which the phase is delayed or the polarization direction is rotated, split the optical signal having a fifth polarization direction which is different from at least part of the first and second polarization directions into a fifth polarized light, and split the optical signal having a sixth polarization direction different from the fifth polarization direction into a sixth polarized light (claim 14); wherein the phase shifter delays the phase of the first split polarized light, wherein the polarization rotator rotates the second split polarized light, wherein the interference beam splitter allows the first split polarized light in which the phase is delayed and the second split polarized light in which the polarization direction is rotated to interfere with each other and splits them into the third polarized light and the fourth polarized light (claim 15); wherein the polarization rotator rotates the second split polarized light, wherein the phase shifter delays the phase of the second split polarized light, wherein the interference beam splitter allows the first split polarized light and the second split polarized light in which the polarized light is rotated and the phase is delayed to interfere each other and splits them into the third polarized light and the fourth polarized light (claim 16); wherein the first polarization direction and the second polarization direction are orthogonal to each other, wherein the third polarization direction and the fourth polarization direction are orthogonal to each other, wherein an angle between the first polarization direction and the third polarization direction is -45 degrees (claim 17), and wherein the first polarization direction and the second polarization direction are orthogonal to each other, wherein the third polarization direction rotates clockwise, and the fourth polarization direction rotates counter clockwise (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872